MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Apr 12 2019, 9:50 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Karen E. Wrenbeck                                         Curtis T. Hill, Jr.
Monroe County Public Defender                             Attorney General of Indiana
Bloomington, Indiana
                                                          Patricia C. McMath
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          April 12, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of:                                          18A-JT-2550
C.R. (Minor Child),                                       Appeal from the Monroe Circuit
                                                          Court
and
                                                          The Honorable Stephen R. Galvin,
N.S. (Father),                                            Judge
Appellant-Respondent,                                     Trial Court Cause No.
                                                          53C07-1801-JT-33
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019                      Page 1 of 9
      Baker, Judge.


[1]   N.S. (Father) appeals the order terminating his parent-child relationship with

      C.R. (Child). Father argues that there is insufficient evidence supporting the

      termination order. Finding the evidence sufficient, we affirm.


                                                      Facts
                                                   Prior Case

[2]   Child’s sibling (Sibling) was born to Mother1 and Father on June 30, 2015. At

      the time of Sibling’s birth, she tested positive for opiates and cocaine and

      Mother tested positive for marijuana, cocaine, and opiates. Sibling was found

      to be a Child in Need of Services (CHINS), and as part of the CHINS case,

      Father was ordered, in relevant part, to participate with substance abuse

      treatment and submit to random drug screens. He participated with substance

      abuse treatment for several months, but after testing positive for cocaine in

      August 2016, he stopped attending treatment and stopped providing drug

      screens. In September 2016, Sibling’s permanency plan was changed to

      adoption, and ultimately Mother and Father each consented to termination of

      the parent-child relationship.




      1
          Mother is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019   Page 2 of 9
                                                  Current Case

[3]   Child was born on January 20, 2017. Four days later, the Department of Child

      Services (DCS) filed a petition alleging that Child was a CHINS because

      Mother had tested positive for methamphetamine. Child was removed from

      Mother’s care and custody at that time and was not placed with Father because

      he did not have housing and was using illegal substances. On March 2, 2017,

      the trial court found Child to be a CHINS, based in part on Father’s ongoing

      substance abuse issues and failure to participate consistently with court ordered

      services. At the April 3, 2017, dispositional hearing, Father was again ordered

      to participate with substance abuse treatment and random drug screens.


[4]   Father participated with and completed the Recovery Process Group in June

      2017 and the Mapping Group in August 2017. But he did not complete a

      parenting assessment, had stopped participating with the Fatherhood

      Engagement Program, and was attending less than half his supervised visits

      with Child. He also failed to appear for many drug screens and, when he did

      participate, tested positive for cocaine.


[5]   In January 2016, Father had been convicted of dealing in a Schedule II

      controlled substance, but his 900-day sentence was suspended. On September

      27, 2017, he was placed on home detention after violating the terms of

      probation and, after approximately one month, he moved to a sober living

      facility. Once he was placed on home detention, Father’s compliance with

      services improved. He participated with substance abuse treatment, provided

      clean drug screens, and attended visits with Child more consistently.
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019   Page 3 of 9
[6]   Father was released from home detention on April 24, 2018. In May and June,

      Father again tested positive for controlled substances. On August 7, 2018, he

      tested positive for methamphetamine, cocaine, opiates, and alcohol. The

      caseworker administering the drug test found it difficult to communicate with

      him because he was so intoxicated.


[7]   On August 15, 2018, Father was arrested for violating the terms of his

      probation. At the time of the termination hearing, he was still incarcerated, and

      his probation officer was recommending that he serve the remainder of his

      suspended sentence in jail. She testified that Father is not committed to

      substance abuse treatment. Father has rarely had stable housing during the

      three years since Sibling was found to be a CHINS.


[8]   When Child was removed from her parents’ care and custody four days after

      her birth, she was placed in a foster home where she has remained. The home

      is preadoptive and Child is thriving.


[9]   On January 8, 2018, DCS filed a petition to terminate the parent-child

      relationship between Child and her parents. A termination hearing took place

      on September 17 and 24, 2018, and on September 27, 2018, the trial court

      entered an order terminating the parent-child relationship. Father now appeals.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019   Page 4 of 9
                                     Discussion and Decision
                                       I. Standard of Review
[10]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[11]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:


                        (i)      The child has been removed from the parent for at
                                 least six (6) months under a dispositional decree.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019   Page 5 of 9
                 (ii)     A court has entered a finding under IC 31-34-21-5.6
                          that reasonable efforts for family preservation or
                          reunification are not required, including a
                          description of the court’s finding, the date of the
                          finding, and the manner in which the finding was
                          made.


                 (iii)    The child has been removed from the parent and
                          has been under the supervision of a local office or
                          probation department for at least fifteen (15) months
                          of the most recent twenty-two (22) months,
                          beginning with the date the child is removed from
                          the home as a result of the child being alleged to be
                          a child in need of services or a delinquent child;


        (B)      that one (1) of the following is true:


                 (i)      There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons
                          for placement outside the home of the parents will
                          not be remedied.


                 (ii)     There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.


                 (iii)    The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;


        (C)      that termination is in the best interests of the child; and


        (D)      that there is a satisfactory plan for the care and treatment
                 of the child.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019    Page 6 of 9
       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


                                             II. Termination
[12]   Father argues that DCS failed to prove by clear and convincing evidence that

       (1) there is a reasonable probability that the reasons for placement outside his

       home will not be remedied and (2) termination is in Child’s best interests.


             A. Reasons for Placement Outside Father’s Home
[13]   Child was originally removed from Mother’s care and custody because Mother

       tested positive for methamphetamine. She was not placed with Father at that

       time because he did not have stable housing and, based on his track record in

       Sibling’s CHINS case, there were concerns about his ongoing substance abuse.

       Child has continued to be placed outside his care and custody based on those

       same reasons.


[14]   Over the course of Sibling’s and Child’s CHINS and termination proceedings,

       Father has had three years to demonstrate that he can maintain sobriety, stay

       out of jail, and provide a safe, stable, and appropriate home. He has failed on

       all counts, despite multiple opportunities to address his substance abuse and

       any other underlying issues. The only time Father was able to fully comply

       with services and maintain sobriety was when he was on home detention.

       Within a month of release from home detention, Father was again testing

       positive for illegal substances and alcohol and visits with Child once again



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019   Page 7 of 9
       became sporadic. Moreover, Father has never been able to find and maintain

       suitable housing.


[15]   Father highlights his ability to comply with services and maintain sobriety

       during the months he was on home detention. While that is certainly laudable,

       the trial court found that once Father was out from under the close supervision

       and reporting requirements of home detention, Father was unable to stay sober,

       participate with services, or visit with Child regularly.


[16]   At the time of the termination hearing, the reasons Father could not care for

       Child—substance abuse and lack of housing, plus incarceration—were precisely

       the same reasons preventing her placement with him at the time she was first

       removed. Given this record, we find that the trial court did not err by

       concluding that DCS proved by clear and convincing evidence that the reasons

       for Child’s continued placement outside of Father’s care and custody would not

       be remedied.


                                            B. Best Interests
[17]   Finally, Father contends that the trial court erred by finding that termination is

       in Child’s best interests. Child has waited two years for Father to turn his life

       around, achieve and maintain sobriety, and find suitable housing. But he has

       failed on all counts, repeatedly, except when under the close supervision of

       home detention. We acknowledge the reality that substance abuse is a veritable

       mountain to climb, and we see the evidence here that Father has tried to climb

       it. But he has not done so soon enough or consistently enough, and we find no

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019   Page 8 of 9
       error with respect to the trial court’s determination that Child has waited long

       enough.


[18]   Child is thriving in a preadoptive home that is the only home she has ever

       known, and we see no evidence that Father is capable of turning things around

       on a timeline that is in his daughter’s best interests. Therefore, we find that the

       trial court did not err by finding that termination of the parent-child relationship

       is in Child’s best interests.


[19]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2550 | April 12, 2019   Page 9 of 9